  21-03009-hcm Doc#6
 21-03009-hcm   Doc#3 Filed
                       Filed05/09/21
                             05/04/21 Entered
                                      Entered 05/09/21
                                              05/04/21 08:41:04
                                                       23:31:09 O/StatusHrg AP int ptys
                                                                Imaged Certificate  of
                                        PgPg
                                   Notice  1 of 24
                                             1 of
                         UNITED STATES BANKRUPTCY COURT
                                Western District of Texas
                                   El Paso Division
                                                                       Bankruptcy Case 21í30071íhcm
                                                                                  No.:
                                                                          Chapter No.: 11
IN RE: The Gateway Ventures, LLC , Debtor(s)

                                                                 Adversary Proceeding
                                                                                      21í03009íhcm
                                                                                 No.:
                                                                               Judge: H. Christopher Mott
                                                             Westar Investors Group,
                                                             LLC et al.
                                                             Plaintiff
                                                        v.
                                                             The Gateway Ventures
                                                             LLC et al.
                                                             Defendant

                    ORDER ESTABLISHING DATE FOR STATUS HEARING
        Having reviewed the docket sheet and the record of the above referenced adversary proceeding, it appears that
this proceeding was removed to this Court pursuant to 28 U.S.C. §§ 1452 and 1334, and Bankruptcy Rules 9027,
7003, and 7004 by a Notice of Removal filed on 5/3/21. Since this proceeding was ongoing in State Court at the time
of its removal, it is incumbent upon the Court to inquire into the status of the proceeding, as well as to resolve any
matters currently pending but unresolved. In the interests of judicial management and economy and to insure a
prompt and final disposition of the proceeding, IT IS THEREFORE ORDERED that a status hearing shall be held
in this adversary proceeding
        at   usícourts.webex.com/meet/Mott, through Cisco WebEx Meetings application
        on 5/26/21 at 01:30 PM

        Counsel for the Plaintiff(s) and the Defendant(s) shall appear at this hearing. At the status hearing the Court is
to be informed of: (1) the status of the proceeding before it and any matters pending and previously undisposed of by
the State Court; (2) the necessity of repleading under the Federal Rules of Civil Procedure; (3) other matters that have
been timely filed, properly noticed, and set by Order of the Court relating to the administration of this adversary
proceeding; including any motions to remand or to abstain, filed in the proceeding; and (4) the report of counsel for
the party, having caused the removal notice to be filed as to whether the matter is a core proceeding or is a matter
otherwise related to a case under Title 11 of the United States Code, as those terms are defined under 28 U.S.C. §
157, and, if only a related proceeding, the reasons that justify removal and the reasons why it should be retained by
this Court.

    IT IS FURTHER ORDERED that failure of counsel to appear at the status hearing will be considered by the
Court as failure to comply with any Order of the Court, as well as conclusive evidence of a lack of present interest in
prosecuting and/or defending this matter. Thus, failure of counsel to appear may result in dismissal or other default
relief being entered by virtue of the Court's inherent power to control its own docket under 11 U.S.C. § 105.

   IT IS FURTHER ORDERED that the Clerk of the Court shall serve this Order on all parties to this adversary
proceeding, their counsel of record, and the trustee of the bankruptcy case, if any.

Dated: 5/4/21
                                                                Barry D. Knight
                                                                Clerk, U. S. Bankruptcy Court
 21-03009-hcm Doc#6
21-03009-hcm   Doc#3 Filed
                      Filed05/09/21
                            05/04/21 Entered
                                     Entered 05/09/21
                                             05/04/21 08:41:04
                                                      23:31:09 O/StatusHrg AP int ptys
                                                               Imaged Certificate  of
                                       PgPg
                                  Notice  2 of 24
                                            2 of
                                              BY: Ronda Farrar
                                                                     [Status Hearing Order (AP)] [OsthrgAPap]
           21-03009-hcm Doc#6 Filed 05/09/21 Entered 05/09/21 23:31:09 Imaged Certificate of
                                          Notice Pg 3 of 4
                                                              United States Bankruptcy Court
                                                                Western District of Texas
Westar Investors Group, LLC,
      Plaintiff                                                                                                        Adv. Proc. No. 21-03009-hcm
The Gateway Ventures, LLC,
      Defendant
                                                     CERTIFICATE OF NOTICE
District/off: 0542-3                                                  User: admin                                                                 Page 1 of 2
Date Rcvd: May 07, 2021                                               Form ID: pdfintp                                                           Total Noticed: 9
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on May 09, 2021:
Recip ID                   Recipient Name and Address
aty                    +   Aldo R. Lopez, Ray Pena McChristian, P.C., 5722 Cromo Dr., El Paso, TX 79912
aty                    +   Chantel Crews, Ainsa Hutson Hester & Crews, LLP, 5809 Acacia Circle, El Paso, TX 79912-4859
aty                    +   Eric C. Wood, Brown Fox, PLLC, 5550 Granite Parkway, Suite 175, Plano, TX 75024-3834
aty                    +   Harrel L. Davis, III, Gordon Davis Johnson & Shane, P.C., 4695 N. Mesa Street, El Paso, TX 79912-6150
aty                    +   Jeff Ray, Ray Pena McChristian, P.C., 5822 Cromo Dr., El Paso, TX 79912-5555
aty                    +   Jeffrey Thomas Lucky, Ray Pena McChristian, P.C., 5822 Cromo Dr., El Paso, TX 79912-5523
aty                    +   Marty D. Price, 2514 Boll Street, Dallas, TX 75204-2512

TOTAL: 7

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                   Notice Type: Email Address                                   Date/Time                 Recipient Name and Address
ust                        Email/Text: USTPRegion07.SN.ECF@usdoj.gov
                                                                                        May 08 2021 00:03:00      United States Trustee - EP12, U.S. Trustee's
                                                                                                                  Office, 615 E. Houston, Suite 533, P.O. Box 1539,
                                                                                                                  San Antonio, TX 78295-1539
intp                       Email/Text: USTPRegion07.SN.ECF@usdoj.gov
                                                                                        May 08 2021 00:03:00      U.S. Trustee's Office, 615 East Houston, Suite
                                                                                                                  533, P.O. Box 1539, San Antonio, TX 78295-1539

TOTAL: 2


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: May 09, 2021                                            Signature:           /s/Joseph Speetjens




                                   CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on May 7, 2021 at the address(es) listed below:
          21-03009-hcm Doc#6 Filed 05/09/21 Entered 05/09/21 23:31:09 Imaged Certificate of
                                         Notice Pg 4 of 4
District/off: 0542-3                                     User: admin                                                          Page 2 of 2
Date Rcvd: May 07, 2021                                  Form ID: pdfintp                                                    Total Noticed: 9
Name                      Email Address
Chantel Crews
                          on behalf of Defendant The Gateway Ventures LLC ccrews@acaciapark.com, lbas@acaciapark.com

Harrel L. Davis, III
                          on behalf of Defendant Suresh Kumar hdavis@eplawyers.com vrust@eplawyers.com;vpena@eplawyers.com


TOTAL: 2
